Appeal by the People from so much of an order of the County Court, Dutchess County, dated January 11, 1979, as, upon defendant’s motion to inspect the Grand Jury minutes, reduced the sole count of the indictment from robbery in the first degree to robbery in the third degree. Order reversed insofar as appealed from, on the law, and the indictment is reinstated. A court is not authorized to reduce a count in an indictment upon the defendant’s pretrial motion to inspect the Grand Jury minutes and dismiss the indictment. (See People v Maier, 72 AD2d 754.) Damiani, J. P., Mangano, Rabin and Gulotta, JJ., concur.